Title: From John Adams to Benjamin Lincoln, 10 March 1800
From: Adams, John
To: Lincoln, Benjamin



My dear Friend
Philadelphia March 10. 1800

I have this morning received your favour of the 3d and rejoice in the recovery of your usual health and pray that it may continue many years.
When I came into office it was my determination to make as few removals as possible; Not one from personal malice; Not one from mere party Considerations. This Resolution I have invariably observed. Conviction of Infidelity to a Trust cannot be resisted and gross misconduct in Office ought not to be overlooked. The Representations to me of the daily Language of several Officers at Portsmouth was so evincive of Aversion, if not hostility to the national Constitution and Government, that I could not avoid making some Changes. Mr Whipple is represented, as very artful in imputing individual Misfortunes to measures of Administration and his whole Influence to have been employed against the Government and Mr Whipple must take a more decided part before he can get over the Prejudices against him. I never regarded his Conduct about the Address: but his Apology for it is a most miserable Excuse. If the Officers of Government will not support it, who will?
I have no ill will to Mr Whipple and no Prejudice against him: But I still think his Removal was right.
With great sincerity your / Friend and servant

John Adams